United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60114
                        Conference Calendar


CHRISTOPHER CARBIN,

                                    Plaintiff-Appellant,

versus

RICHARD J. DANZIG, Secretary of the Navy;
W. DEAN PFEIFFER, Executive Director, Individual Capacity;
VERONICA COLEMAN, Individual Capacity; GREGORY T. JAEGER,
Individual Capacity; THOMAS GRANAHAN, Individual Capacity,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:02-CV-108-D-B
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Christopher Carbin, Mississippi prisoner # 44718,

proceeding pro se and in forma pauperis (“IFP”), appeals

the 28 U.S.C. § 1915(e)(2)(B)(i) dismissal as frivolous of his

42 U.S.C. § 1983 lawsuit against the Secretary of the Navy and

various Navy officials, asserting that his discharge from the

Navy violated his constitutional rights.   This court reviews a



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60114
                                -2-

§ 1915(e)(2)(B)(i) dismissal as frivolous for an abuse of

discretion.   Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir.

1997).

     The district court determined that the suit was barred

by the doctrine of res judicata.     Carbin conclusionally argues

that dismissal was error because a jury could find in his favor,

because the defendants have not presented any evidence yet,

and because he has been denied justice; he also asserts that he

should have been given the opportunity to amend his pleadings.

Carbin additionally cites cases for the proposition that

res judicata should not apply when a plaintiff did not have

a full and fair opportunity to litigate his claims in prior

litigation, but he does not affirmatively assert that he was

denied such an opportunity in his previous lawsuits.     Moreover,

even giving his pleadings liberal construction, Carbin makes

no specific argument that the application of the doctrine of

res judicata to his claims was error, and he has therefore waived

the sole ground for appeal.   See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     The instant appeal is without arguable merit and is

therefore DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   The district court’s dismissal

of Carbin’s complaint counts as a “strike” for purposes of

28 U.S.C. § 1915(g), as does this court’s dismissal of the

instant appeal.   See Adepegba v. Hammons, 103 F.3d 383, 387
                           No. 03-60114
                                -3-

(5th Cir. 1996).   This court has previously dismissed the appeal

from the dismissal as frivolous of Carbin’s prior civil rights

action, giving him two more strikes.   See Carbin v. United States

Navy, et al., No. 95-60544 (5th Cir. Oct. 19, 1995)(unpublished).

Because Carbin has now accumulated more than three strikes, he

may not proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.